      Case 3:17-cv-06932-MMC Document 225 Filed 06/11/19 Page 1 of 5




 1   Randall E. Kay (State Bar No. 149369)              Daniel Johnson Jr. (Bar No. 57409)
     rekay@jonesday.com                                 Mario Moore (Bar No. 231644)
 2   Douglas L. Clark (State Bar No. 279408)            Robert G. Litts (Bar No. 205984)
     dlclark@jonesday.com                               DAN JOHNSON LAW GROUP, LLP
 3   JONES DAY                                          400 Oyster Point Blvd., Suite 321
     4655 Executive Drive, Suite 1500                   South San Francisco, CA 94080
 4   San Diego, CA 92121.3134                           Telephone: +1.415.604.4500
     Telephone:    +1.858.314.1200                      dan@danjohnsonlawgroup.com
 5   Facsimile:    +1.844.345.3178                      mario@danjohnsonlawgroup.com
                                                        robert@danjohnsonlawgroup.com
 6   Marcus S. Quintanilla (State Bar No. 205994)
     mquintanilla@jonesday.com                          Attorneys for Defendant
 7   JONES DAY                                           UNITED MICROELECTRONICS
     555 California Street, Suite 2600                   CORPORATION, and FUJIAN JINHUA
 8   San Francisco, CA 94104.1501                        INTEGRATED CIRCUIT CO., LTD.
     Telephone:     +1.415.626.3939
 9   Facsimile:     +1.415.875.5700                     Lyle B. Vander Schaaf (pro hac vice)
                                                        Evi T. Christou (pro hac vice)
10   Attorneys for Plaintiff                            Fei Hu (pro hac vice)
     MICRON TECHNOLOGY, INC.
11                                                      BRINKS GILSON & LIONE
                                                        1775 Pennsylvania Ave, NW, Suite 900
12                                                      Washington, DC 20006
                                                        Telephone: (202) 296-8700
13                                                      lvanderschaaf@brinksgilson.com
                                                        echristou@brinksgilson.com
14
                                                        fhu@brinksgilson.com
15
                                                        Harold V. Johnson (pro hac vice)
16                                                      BRINKS GILSON & LIONE
                                                        455 N. Cityfront Plaza Drive, Suite 3600
17                                                      Chicago, IL 60611
                                                        Telephone: (312) 321-4200
18
                                                        hjohnson@brinksgilson.com
19                                                      Attorneys for Defendant
                                                         FUJIAN JINHUA INTEGRATED
20                                                       CIRCUIT CO., LTD.

21                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
22

23   MICRON TECHNOLOGY, INC.,                            Case No. 3:17-CV-06932-MMC
                 Plaintiff,
24                                                       STIPULATION AND [PROPOSED]
            v.                                           AMENDMENT TO PROTECTIVE
25                                                       ORDER TO INCLUDE ADR
     UNITED MICROELECTRONICS                             PERSONNEL; ORDER
26   CORPORATION, et al.,
                 Defendants.
27

28   NAI-1507753746v1                               1                        3:17-CV-06932-MMC
         STIPULATION AND [PROPOSED] AMENDMENT TO PROTECTIVE ORDER TO ADD ADR
                                    NEUTRALS; ORDER
      Case 3:17-cv-06932-MMC Document 225 Filed 06/11/19 Page 2 of 5




 1           IT IS HEREBY STIPULATED by and between Plaintiff Micron Technology, Inc.,

 2   (“Micron”) Defendant United Microelectronics Corporation (“UMC”), and Defendant Fujian Jinhua

 3   Integrated Circuit Co., Ltd. (“Jinhua”) through their respective attorneys of record to amend the

 4   current Protective Order (Dkt. 74) for the purposes of adding Alternate Dispute Resolution neutrals

 5   and their staff to the persons who may receive disclosure of “Highly Confidential – Attorneys Eyes

 6   Only” and “Confidential” Information under the Protective Order. The Parties stipulate to the

 7   following amendments:

 8           Add to paragraph 7.2 of the Protective Order:

 9           “(i) agreed upon Alternate Dispute Resolution neutrals and their staff, including

10   Hon. Wayne D. Brazil (Ret.) of JAMS.”

11           Add to paragraph 7.3 of the Protective Order:

12           “(i) agreed upon Alternate Dispute Resolution neutrals and their staff, including

13   Hon. Wayne D. Brazil (Ret.) of JAMS.”

14           IT IS SO STIPULATED.

15    Dated: June 10, 2019                         Respectfully submitted,
16                                                 JONES DAY
17                                                 By: s/ Randall E. Kay
                                                        Randall E. Kay
18                                                 Attorneys for Plaintiff
                                                   MICRON TECHNOLOGY, INC.
19
                                                   DAN JOHNSON LAW GROUP, LLP
20
                                                   By: s/ Daniel Johnson, Jr.
21                                                      Daniel Johnson, Jr.
                                                   Attorneys for Defendant
22                                                  UNITED MICROELECTRONICS
                                                    CORPORATION, and FUJIAN JINHUA
23                                                  INTEGRATED CIRCUIT CO., LTD.
24                                                 BRINKS GILSON & LIONE
25                                                 By: s/ Lyle B. Vander Schaaf
                                                        Lyle B. Vander Schaaf
26                                                 Attorneys for Defendant
                                                   FUJIAN JINHUA INTEGRATED CIRCUIT CO.,
27                                                 LTD.
28    NAI-1507753746v1                                 2                         3:17-CV-06932-MMC
          STIPULATION AND [PROPOSED] AMENDMENT TO PROTECTIVE ORDER TO ADD ADR
                                     NEUTRALS; ORDER
      Case 3:17-cv-06932-MMC Document 225 Filed 06/11/19 Page 3 of 5




 1                                       FILER’S ATTESTATION

 2           Pursuant to Civil Local Rule 5.1, of the United States District Court of the Northern District
 3   of California, I certify that authorization for the filing of this document has been obtained from the
 4   other signatory shown above and that said signatory has authorized placement of his electronic
 5   signature on this document.
 6   Dated: June 10, 2019
 7                                                 s/ Randall E. Kay
                                                   Randall E. Kay
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    NAI-1507753746v1                                  3                          3:17-CV-06932-MMC
          STIPULATION AND [PROPOSED] AMENDMENT TO PROTECTIVE ORDER TO ADD ADR
                                     NEUTRALS; ORDER
      Case 3:17-cv-06932-MMC Document 225 Filed 06/11/19 Page 4 of 5




 1                                    CERTIFICATE OF SERVICE

 2           I hereby certify that a true and correct copy of the above and foregoing document has been

 3   served on June 10, 2019 to all counsel of record who are deemed to have consented to electronic

 4   service via the Court’s CM/ECF system.

 5           Executed on June 10, 2019, at San Diego, California.

 6
                                                     s/ Randall E. Kay
 7                                                   Randall E. Kay
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    NAI-1507753746v1                                4                         3:17-CV-06932-MMC
          STIPULATION AND [PROPOSED] AMENDMENT TO PROTECTIVE ORDER TO ADD ADR
                                     NEUTRALS; ORDER
      Case 3:17-cv-06932-MMC Document 225 Filed 06/11/19 Page 5 of 5




 1                                     ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4           June 11, 2019
     DATED: _____________                     _____________________________________
                                              The Honorable Robert M. Illman
 5                                            United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   NAI-1507753746v1                     5                     3:17-CV-06932-MMC
         STIPULATION AND [PROPOSED] AMENDMENT TO PROTECTIVE ORDER TO ADD ADR
                                    NEUTRALS; ORDER
